Citation Nr: 1712190	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left tennis elbow and lateral epicondylitis.

2.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1982 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2016, the Board remanded this matter for further evidentiary development.

A September 2016 rating decision granted service connection for residuals of a right ankle sprain; right tennis elbow and lateral/medial epicondylitis; and urethral stricture, claimed as prostatitis and urinary tract infection.  Those claims have been resolved and are no longer on appeal before the Board.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning any "downstream" issue, such as the compensation level assigned for the disability or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  A left elbow disability is not shown at any time since the Veteran's claim was filed.

2.  The Veteran had positive purified protein derivative (PPD) test results during service and received isoniazid (INH) and rifampin as preventative treatment.

3.  The Veteran does not have active tuberculosis.
CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Tuberculosis was not incurred in or aggravated by service and may not be presumed to have been incurred during service; service connection for a positive PPD test, or residuals thereof, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371, 3.374 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns

The AOJ substantially complied with the Board's remand instructions of April 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Veteran underwent VA examinations for tuberculosis and elbow/forearm in June 2016, the claims on appeal were readjudicated, and a supplemental statement of the case (SSOC) was issued in September 2016.  The Board notes that the June 2016 examiner did not provide a nexus opinion as to the Veteran's left elbow and that it was not necessary to do so.  As explained in more detail below, the June 2016 examiner found no currently or previously diagnosed disability of the left elbow.  Because the Board's remand order required a nexus opinion only for any currently or previously diagnosed disability, a nexus opinion was not called for under the circumstances.

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  The Board finds that VA has satisfied the notification and duty-to-assist provisions of the law and that no further action pursuant to the VCAA need be undertaken.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA's duty to notify was satisfied by a letter sent to the Veteran in October 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes the Veteran's service treatment records, post-service treatment records, and statements of the Veteran.  The Veteran underwent a VA examination for tuberculosis in June 2016.  The elbows were examined in April 2011 (comprehensive general medical examination) and June 2016.  The Board remanded the claim in April 2016 for a new VA examination concerning the elbows because the April 2011 examiner failed to address the symptoms reported by the Veteran.  The examination reports of June 2016 reflect that the examiner interviewed and examined the Veteran, reviewed his medical history, documented his current medical conditions, and offered nexus opinions supported by a rationale.  The examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA medical examination or opinion must be adequate).


Decision  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis and active tuberculosis, if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2016)  The presumption relating to a continuity of symptomatology can be used only in cases involving those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There are specific regulations defining what medical evidence is acceptable in establishing service connection for tuberculosis.  See Murillo v. Brown, 9 Vet. App. 322 (1996).  X-ray evidence of active tuberculosis is required to establish direct service connection for this disease under 38 C.F.R. § 3.370 (a) and, where x-ray evidence from the Veteran's entrance physical examination is not available and there is no other evidence of active or inactive re-infection type tuberculosis existing prior to entrance into active service, 38 C.F.R. § 3.370 (b) provides that inactive tuberculosis will be assumed to have been incurred during service where such disease is shown by x-ray evidence as provided in § 3.370(a).  Similarly, 38 C.F.R. § 3.371 requires x-ray evidence of active pulmonary tuberculosis within the three-year presumptive period provided by 38 C.F.R. § 3.307 in order to establish direct service connection for this disease.  Finally, 38 C.F.R. § 3.374  provides that either an in-service diagnosis or a post-service VA diagnosis of active pulmonary tuberculosis will be accepted as valid for purposes of establishing direct service connection for this disease.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, even in the absence of an official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give the claimant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Left Tennis Elbow and Lateral Epicondylitis

In October 2008, the Veteran filed a service-connection claim for "lateral epicondylitis tennis elbow."  The Veteran did not specify the left or right elbow.  A rating decision of September 2016 granted service connection for right tennis elbow and lateral/medial epicondylitis.

In March 2008, the Veteran's subjective complaint of tennis elbow during service was noted in a treatment record.  A June 2008 service treatment record includes "lateral epicondylitis (tennis elbow)" in the Veteran's problem list.  In the report of the Veteran's separation examination of July 2008, the musculoskeletal symptoms found were left shoulder pain.  There was no finding of left-elbow pain or symptoms.   The Veteran answered "yes" in response to form question, "[s]ince your last medical assessment/physical examination, have you been seen by or been treated by a health care provider, admitted to a hospital, or had surgery?  He specified the following: "[b]een seen for tennis elbow in the right elbow."  He answered negatively to the question of whether he had suffered from any injury or illness while on active duty for which he had not sought medical care.

X-rays of April 2011 were negative with respect to the left elbow.  Multiple views of the left elbow showed no evidence of fracture or other significant bone or soft tissue abnormality.  See April 2011 VA examination report.

The Veteran underwent a VA examination in June 2016.  The examiner noted the Veteran's current complaint of "right tennis elbow" that began during service.  The Veteran told the examiner that he "does not have left elbow problems and is not claiming such."  Upon examination, the Veteran's left elbow showed normal range of motion as to flexion, extension, forearm supination, and forearm pronation.  There was no pain noted upon examination.  The examiner found no currently or previously diagnosed left elbow disability.

A preponderance of the evidence is against finding that the Veteran has a current disability of the left elbow, and the Veteran's claim fails on this basis.  Upon examination, the Veteran's left elbow was found to be normal.  See June 2016 VA examination report.  Laypersons are competent to report experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, however, the Veteran does not allege symptoms relating to his left elbow or that he has been diagnosed with a disability of the left elbow.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Service connection cannot be granted if disability does not exist.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Furthermore, the Veteran has not been shown to have arthritis of the left elbow or any of the listed chronic diseases for which presumptive service connection might apply.  See 38 C.F.R. §§ 3.303 (b), 3.309(a) (2016).  Because the preponderance of the evidence is against finding that the Veteran has a current disability of the left elbow, service connection is not warranted.

Tuberculosis

The Veteran claims entitlement to service connection for tuberculosis.  See Veteran's claim of October 2008.  The Veteran has not been diagnosed with active tuberculosis during or following military service, and he does not allege symptoms relating to tuberculosis.

A March 2008 service treatment record notes that, in the fall of 2007, the Veteran was determined to have a latent tuberculosis infection and was treated with INH [isoniazid] for four months.  The Veteran denied weight loss, chronic cough, or pneumonia.  A July 2008 service treatment record indicates prophylactic therapy with rifampin.  In July 2008, the medical assessment was "tuberculin PPD [purified protein derivative] induration positive interpretation, serum enzyme levels ALT (SGPT) elevated, and serum enzyme levels AST (SGOT) elevated.  An August 2008 record of a Navy medical center lists as problems: "tuberculin PPD induration positive interpretation," "exposed to tuberculosis," and "tuberculin PPD nonspec reaction without active tuberculosis."  The Veteran's separation examination of July 2008 notes: "tuberculin PPD nonspec reaction without active tuberculosis currently on rifampin."  The Veteran answered "yes" in response to the form question, "[s]ince your last medical assessment/physical examination, have you been seen by or been treated by a health care provider, admitted to a hospital, or had surgery?"  He specified that he was "currently being treated by infectious disease doctor for positive TB test."

The Veteran underwent a VA examination in June 2016.  The Veteran reported no symptoms of tuberculosis, including no fever, night sweats, fatigue, weight loss, or cough.  The examiner noted from medical records that the Veteran's treatment began in October 2007 and was completed in October 2008.  Because the Veteran did not tolerate initial INH treatment due to elevated liver enzymes, rifampin was given at that time.  The examiner determined that the Veteran did not currently have pulmonary or non-pulmonary tuberculosis, nor had he been previously so diagnosed.  Chest x-rays of September 2007 and April 2015 were negative.  The examiner noted that no pulmonary function testing had been performed because such testing is not required in cases of asymptomatic "PPD converter."

The Veteran's service treatment records and post-service treatment records contain no diagnosis of active tuberculosis.  Upon a review of the record and applicable regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tuberculosis or for a positive PPD test.  The law specifically limits entitlement for service-connected disease or injury to cases of disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection cannot be granted if the claimed disability does not exist.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  As the evidence does not show a current disability, the Veteran is not shown to have a disability subject to compensation under the laws and regulations administered by VA.

Although the Veteran's PPD test result was positive, and he was treated with INH and rifampin for months, there is no evidence that the Veteran has had the disability of active tuberculosis during the pendency of his claim or at any other time.  The record reflects that the INH and rifampin therapy was given as a prophylaxis and not in response to a diagnosis of active tuberculosis.  The positive PPD test result of record is not a medical diagnosis of tuberculosis and is not considered a disability that can be service-connected.  There is no showing of any disability or impaired functioning due to the positive testing.  Nor has the Veteran presented medical evidence reflecting that active tuberculosis manifested during service or within a presumptive period following service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371 (2016). 

As a layperson, the Veteran is competent to report the symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The competence of lay testimony depends on the nature of the condition.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  To the extent that the Veteran argues that he has a current, active disability, tuberculosis does not appear to be a disorder that is characterized by obvious cause and effect for which a lay diagnosis may be competent.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2016).  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of active tuberculosis or the import of positive PPD testing to be of no probative value.  The Veteran is competent to report "a positive TB test" given by a medical professional.  See report of July 2008 separation examination.  That assertion, however, is outweighed by the ample medical evidence showing no positive diagnosis of active tuberculosis.


The denial of service connection for positive PPD test results will not impede the Veteran's ability to file a claim for disability benefits in the future if he should later develop tuberculosis.  The Veteran retains the right to seek to reopen his claim for disability benefits in the future upon the submission of new and material evidence showing that he has active tuberculosis, or residuals thereof that resulted from a disease or injury that was incurred in, or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).
For the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.


ORDER

Service connection for left tennis elbow and lateral epicondylitis is denied.

Service connection for tuberculosis is denied.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


